- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling Exhibit 23.2 Consent of Ralph E. Davis Associates, Inc. The Board of Directors Delta Petroleum Corporation We hereby consent to the use of our name and the information regarding our review of the reserve estimates of Delta Petroleum Corporation contained in its Annual Report on Form 10-K for period ended December 31, 2008, and to the incorporation by reference thereof in the registration statements on Form S- 3 (No. 333 -157644) and on Form S- 8 (Nos. 333 -141247, 333- 137361, 333-127654, 333 -108866, 333 -103585, 333- 73324, 333 -30276 and 333-151958) of Delta Petroleum Corporation. Allen C. Barron, P. E. President Ralph E. Davis Associates, Inc. Houston, Texas September 9, 2009
